Citation Nr: 1418200	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits claimed as due to the Veteran's widow prior to her death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1940 to June 1945.  He died in January 2005. 

The Veteran's surviving spouse was in receipt of death pension on the basis of aid and attendance benefits; she died in August 2008.

The appellant is the daughter of the Veteran and his widow, and she is seeking accrued benefits that she believes were owed to her mother at the time of her death. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified before a Decision Review Officer (DRO) in November 2010, and before the undersigned Veterans Law Judge in May 2012. 


FINDINGS OF FACT

1.  The Veteran's widow died in August 2008.  

2.  At the time of her mother's death, the appellant did not satisfy the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of any accrued benefits.


CONCLUSION OF LAW

The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As discussed below, the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to accrued benefits.  For this reason, the VCAA, including consideration of whether the Board hearing was conducted properly pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2013), is inapplicable in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz, supra; See also VAOPGCPREC 5-2004.

Pertinent Laws and Regulations Governing Accrued Benefits

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties. 38 U.S.C.A. § 5121(a)  (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  Accrued benefits are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2) (2013).  

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial. 38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2013).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial. 38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2013); see also 38 C.F.R. § 3.500(g) (2013).




Background and Analysis

In this case, the Veteran died in January 2005.  His widow/surviving spouse submitted a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits in March 2005.   

In a May 2005 rating decision, the RO in Detroit, Michigan, denied the widow's DIC claim, which included claims of entitlement to service connection for the cause of the Veteran's death, accrued benefits, and Dependents' Educational  Assistance.  The widow did not appeal such decision and it became final.

In September 2005, VA received a claim of entitlement to aid and attendance from the Veteran's widow, and such benefit was established in a November 2005 rating decision.  See also, September 2006 rating decision.

In January 2008, the widow sought to reopen the previously denied service connection claim for the cause of the Veteran's death.  She essentially asserted that the Veteran's death was due to mustard gas exposure during service.  

VA sent development letters to the Veteran's widow in March and August 2008.  However, it was learned that the Veteran's widow had unfortunately died in mid-August 2008.  

In October 2008, VA received the appellant's Application for Accrued Benefits Due to a Deceased Beneficiary (VA Form 21-601).  

In a January 2009 letter, the Muskogee RO denied the appellant's claim for accrued benefits, indicating that VA did not owe her mother any money at the time of her death.

In an October 2009 notice of disagreement, the appellant indicated that a VA employee called to inform her that her mother's claim, secondary to mustard gas exposure, had been approved.  

In November 2010, the appellant had a hearing before a DRO. She described the ways in which she cared for her mother when she became unable to care for herself.  She felt that money was owed to her mother.

The RO issued a statement of the case in December 2010, and the appellant subsequently appealed the decision.  

During the May 2012 hearing before the undersigned VLJ, the appellant reiterated her contention that she was told by a VA employee that her mother's claim had been approved.  

For the reasons expressed below, the appellant's appeal must be denied.  The appellant seeks accrued benefits based on her mother's January 2008 petition to reopen a service connection claim for the cause of the Veteran's death.  However, the appellant incorrectly asserts that VA approved her mother's claim.  Rather, her mother's claim was no longer processed after her death and was therefore not adjudicated.  There are no "accrued benefits" which may be paid.

In addition, even if her mother's January 2008 claim had been approved, the fact remains that the appellant has no legal entitlement to accrued benefits as a matter of law.  Specifically, she does not have standing to receive accrued benefits because she is not the widow's spouse, child, or dependent parent, as defined by governing legal criteria.  38 C.F.R. § 3.1000(a)(1) (2013).

The appellant is clearly not the widow's spouse or the dependent parent.  For purposes of this section, "child" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2013).  Further, to be eligible for accrued benefits, an individual must meet the definition of "child" at the time of the Veteran's, or in this case, payee's death.  38 C.F.R. § 3.1000(d)(2) (2013).

In the present case, there is no dispute that the appellant is the widow's daughter, but as of the date of her mother's death, the appellant was over the age of 23.  The appellant has never contended, and the evidence does not suggest, that she became permanently incapable of self support prior to the age of 18.  Thus, the appellant is not a "child" under 38 U.S.C.A. § 5121 and therefore does not meet the criteria in this case for accrued benefits.

In this decision, the Board is not considering whether the appellant is entitled to reimbursement for the expenses of the last sickness and burial of her mother, but is only considering whether there is legal entitlement to accrued benefits based on her mother's January 2008 claim of entitlement to service connection for the cause of the Veteran's death.  

The statute regarding accrued benefits claims was amended by the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  Section 212 created a new statute, 38 U.S.C.A. § 5121A, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by the Secretary was pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a) of this title may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  
The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also Veterans Benefits Administration  Fast Letter, Overview of Changes Made by Public Law 110-389, The Veterans' Benefits Improvement Act (Mar. 3, 2009).  

The provisions of 38 U.S.C.A. § 5121A are not for application in this case, however, because the surviving spouse of the Veteran (the claimant from whom the appellant's claim is derived) died in August 2008, and the appellant-daughter pursuing this matter is not shown to satisfy the definition of "child" for VA purposes.

The appellant's essential contention is that VA should provide assistance for veterans and their spouses at their time of need, an argument which is couched in equity.  The Board, however, is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  

The law passed by Congress specifically prohibits the payment of accrued benefits as set forth above.  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


